CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC. CONFIDENTIAL COLLABORATION AND LICENSE AGREEMENT by and between NOVABAY PHARMACEUTICALS, INC. and GALDERMA S.A. dated as of March20, 2009 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. CONFIDENTIAL TABLE OF CONTENTS ArticleI DEFINITIONS 1 ArticleII GOVERNANCE; COORDINATION 18 2.1 Coordination Committee 18 2.1.1Establishment 18 2.1.2Responsibilities 18 2.1.3Membership 18 2.1.4Meetings 19 2.1.5Decision Making 19 2.2Day-to-Day Responsibilities 19 2.2.1General 19 2.2.2Project Teams 20 2.3Information Sharing 20 2.4Coordination 20 2.4.1General 20 2.4.2Minimization of Substitutability 21 2.4.3Japan 21 ArticleIII DEVELOPMENT PROGRAM 21 3.1General 21 3.2During the Initial Period 22 3.2.1Acne 22 3.2.2Impetigo 22 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -i- TABLE OF CONTENTS (Continued) 3.3During the Continuation Period 22 3.4Diligence 22 3.5Development Proposals 22 3.5.1General 22 3.5.2First Negotiation 23 3.5.3PPOC Notice 23 3.5.4Preset Terms 23 3.5.5Inability to Agree on Terms 24 3.5.6Failure to Respond 24 3.5.7Excluded Indications 25 3.5.8Conflicts 25 3.5.9Expenses 25 3.6Development Plans 26 3.6.1Establishment 26 3.6.2Contents 26 3.7Disclosure of Formulation Technology 26 3.8Subcontractors 27 ArticleIV COMMERCIALIZATION OF COLLABORATION PRODUCTS 27 4.1Commercialization 27 4.2Commercialization Plan 27 4.3Galderma Marketing Partners 28 4.3.1General 28 4.3.2Conditions 28 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -ii- TABLE OF CONTENTS (Continued) 4.4NovaBay’s Right to Co-promote to Healthcare Institutions in North America 28 4.4.2Exercise 29 4.5Cooperation and Consultation 30 4.6Galderma First Right of Negotiation 30 ArticleV DEVELOPMENT AND COMMERCIALIZATION IN JAPAN 31 5.1Development in Japan 31 5.1.1Japan Election Notice 31 5.1.2Pre-Pivotal Development 31 5.1.3Pre-Pivotal Japan Report 31 5.1.4Pivotal Trials 32 5.2Commercialization in Japan 32 5.2.1Both Parties Fund 32 5.2.2One Party Funds 33 5.2.3Royalties to Galderma on Japan Sales 34 ArticleVI MANUFACTURING AND SUPPLY, REGULATORY&OTHER MATTERS 34 6.1Manufacturing and Supply 34 6.1.1Collaboration Compounds 34 6.1.2Collaboration Products 35 6.1.3Supply by Galderma 35 6.1.4Transfer Price 35 6.1.5Supply Agreement 35 6.1.6Coordination 36 6.2Regulatory Matters 36 6.2.1Filings 36 6.2.2Clinical Safety Reporting; Pharmacovigilance 36 6.2.3Cooperation 37 6.2.4Regulatory Inspection/Audit Rights 37 6.3Transfer of Data and Regulatory Filings 38 6.4[***] 39 6.4.1[***] 39 6.4.2[***] 39 6.4.3[***] 39 ArticleVII LICENSES 39 7.1License Grants 39 7.1.1To Galderma 39 7.1.2To NovaBay 40 7.1.3No Other Active Ingredients 40 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -iii- TABLE OF CONTENTS (Continued) 7.2No Other Rights 40 7.3Use of NovaBay Technology 40 7.4Use of Galderma Technology 41 7.5Conflicts of Interest 41 7.6Medical Devices 41 7.6.1Exclusivity 41 7.6.2Discussions 41 ArticleVIII PAYMENTS 41 8.1Certain Fees 41 8.1.1Upfront Fee 41 8.1.2Monthly Fee 42 8.1.3Completion of Formulation Feasibility Studies 42 8.2Continuation 42 8.2.1Continuation Fee 42 8.2.2Certain Reimbursements 42 8.3Galderma Funding During the Continuation Period 42 8.3.1FTE Funding 42 8.3.2Non-FTE Costs 43 8.4Development Milestone Payments 43 8.4.1Certain Terms 44 8.4.2Milestone Payment Timing 45 8.5Royalty Payments to NovaBay 45 8.5.1Acne Products 45 8.5.2Anti-Bacterial Products 45 8.5.3Anti-Fungal Products 45 8.5.4Anti-Viral Products 45 8.5.5Other Products 46 8.5.6Certain Terms 46 8.5.7Sales Supported by NovaBay 46 8.5.8Certain Royalty Conditions 47 8.5.9Term of NovaBay Royalties 47 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -iv- TABLE OF CONTENTS (Continued) 8.6Royalty Payments to Galderma 48 8.6.1For Collaboration Products in Japan 48 8.6.2Royalty-Bearing NovaBay Products 48 8.7Material Adverse Events 49 8.8Royalty Reports 49 8.9Payment Method 49 8.10Taxes 50 8.11Records 50 8.12Inspection of Records 50 8.13Late Payment 51 8.14Currency Conversion 51 ArticleIX INTELLECTUAL PROPERTY 51 9.1Ownership of Inventions 51 9.1.1General 51 9.1.2Compound Improvements 52 9.1.3Agreements with Affiliates and Third Parties 52 9.2Patent Prosecution 52 9.2.1General 52 9.2.2Projected Patent Filings 52 9.2.3NovaBay Patents 52 9.2.4Galderma Patents 53 9.2.5Joint Patents 53 9.3Defense of Third Party Infringement Claims 53 9.4Enforcement 54 9.4.1Initiating Enforcement Actions 54 9.4.2Recoveries 54 9.5Third Party Technologies 55 9.5.1By NovaBay after the Effective Date 55 9.5.2By Galderma after the Effective Date 55 9.5.3Other Conditions 56 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -v- TABLE OF CONTENTS (Continued) 9.6Patent Marking 56 9.7Trademarks 56 9.7.1Galderma Product Marks 57 9.7.2NovaBay Product Marks 57 9.7.3NovaBay Logo 57 9.7.4Co-Promotion 58 9.7.5World-wide Branding Strategies 58 ArticleX CONFIDENTIALITY 58 10.1Confidentiality; Exceptions 58 10.2Authorized Use and Disclosure 59 10.3Publications 59 10.4Publicity 60 10.4.1Confidential Terms 60 10.4.2Publicity Review 60 10.5Prior Agreements 61 ArticleXI REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 61 11.1General Representations and Warranties 61 11.2NovaBay’s Warranties 61 11.3Covenant 63 11.4Disclaimer of Warranties 63 11.5Indemnification 63 11.5.1Indemnification by NovaBay 63 11.5.2Indemnification by Galderma 64 11.5.3Procedure 64 11.6Insurance 64 ArticleXII TERM AND TERMINATION 65 12.1Term 65 12.2Termination by Galderma 65 12.2.1Failure of Formulation Feasibility 65 12.2.2Prior to Continuation Period 65 12.2.3During the Continuation Period 65 12.2.4For Safety Reasons 65 12.2.5Competitive Change of Control 66 12.3Termination for Breach 66 12.3.1General 66 12.3.2Termination of the Licenses in 7.1.2(c) 66 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -vi-. TABLE OF CONTENTS (Continued) 12.4Termination for Failure to Pay the Continuation Fee 66 12.5General Effects of Expiration or Termination 66 12.5.1Accrued Obligations 66 12.5.2Non-Exclusive Remedy 66 12.5.3No Milestone Payment 66 12.5.4Return of Materials 67 12.5.5General Survival 67 12.6Effects of Certain Terminations 67 12.6.1Transition Assistance 67 12.6.2Ongoing Trials 68 12.6.3Commercialization 68 12.6.4Regulatory Filings/Data 69 12.6.5Technology Licenses 69 12.6.6Trademarks 70 12.6.7Marketing Partners 70 12.6.8Governance 71 12.6.9Suspension of Activities 71 12.7Termination With Respect to Collaboration Products 71 12.8Termination for Competitive Change of Control 71 12.8.1Termination of Certain Provisions 71 12.8.2Section8.5.8 71 12.8.3Field 71 12.8.4In-Process Collaboration Products 71 12.8.5Data 72 12.9Termination Pursuant to Section12.3.2 72 12.10Termination Press Releases 72 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -vii- TABLE OF CONTENTS (Continued) ArticleXIII DISPUTE RESOLUTION 73 13.1Dispute Resolution 73 13.2Pre-Arbitration Dispute Resolution 73 13.3Arbitration 73 13.3.1Arbitrator 73 13.3.2Substantive Law 73 13.3.3Enforcement/Service 74 13.3.4Confidentiality of Proceedings 74 13.3.5Costs 74 13.4Provisional Remedies 74 ArticleXIV MISCELLANEOUS 74 14.1Governing Law 74 14.2Assignment 74 14.3Notices 75 14.4Waiver 76 14.5Severability 76 14.6Entire Agreement/Modification 76 14.7Relationship of the Parties 77 14.8Force Majeure 77 14.9Compliance with Laws 77 14.10Counterparts 77 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission -viii- COLLABORATION AND LICENSE AGREEMENT This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is entered into as of the 20th day of March, 2009 (the “Effective Date”) by and between NovaBay Pharmaceuticals, Inc., a California corporation, having its principal place of business at 5980 Horton Street, Suite 550, Emeryville, California 94608 (“NovaBay”), and Galderma S.A., a Swiss corporation, having its principal place of business at Zugerstrasse 8, Cham CH-6330, Switzerland (“Galderma”).NovaBay and Galderma are each referred to herein by name or, individually, as a “Party” or, collectively, as “Parties.” BACKGROUND A.NovaBay has developed certain proprietary technologies and compounds related to or comprising Aganocide Compounds (as defined below). B.Galderma is a leader in the discovery, development, and commercialization of pharmaceutical products and medical devices for the prevention and treatment of skin diseases. C.NovaBay and Galderma wish to collaborate to develop and obtain regulatory approval for, and commercialize, pharmaceutical products incorporating Collaboration Compounds (as defined below) in the Field (as defined below). D.Galderma will be responsible for developing, marketing and selling such products in the Galderma Territory (as defined below) and NovaBay will have the right with respect thereto in the NovaBay Territory (as defined below), all on the terms and conditions set forth herein below. NOW, THEREFORE, in consideration of the mutual covenants and agreements provided herein below and in consideration of the receipt and sufficiency of which is hereby acknowledged, NovaBay and Galderma hereby agree as follows: ARTICLEI DEFINITIONS The following capitalized terms shall have the meanings given in this ArticleI when used in this Agreement: 1.1“Accounting Standards” shall mean then-current applicable (i)generally accepted accounting principles in the United States (“GAAP”) as established by the Financial Accounting Standards Board or any successor entity thereto or other entity generally recognized as having the right to establish such principles, or (ii)International Financial Reporting Standards (“IFRS”) as established by the International Accounting Standards Board or any successor entity thereto or other entity generally recognized as having the right to establish such standards, in each case consistently applied by the applicable Person. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -1- 1.2“Adverse Drug Reaction” shall have the meaning as defined in the then-current guidelines and regulations promulgated by the ICH (International Conference on Harmonization of Technical Requirements for Registration of Pharmaceuticals for Human Use) and shall include any “Adverse Drug Experience” as defined in the then-current 21CFR Section314.80. 1.3“Acne Plan” shall mean the then-current comprehensive plan (including timelines) for the following: (i)during the Initial Period, (A)appropriate study(ies) to determine the feasibility of one or more formulations for an Acne Product (the “Formulation Feasibility Studies”) and (B)the Development of such an Acne Product for the Galderma Territory through the completion of the first PhaseII Clinical Trial with respect thereto (the “Acne POC”), and (ii)during the Continuation Period, further Development of Acne Products in the Field for the Galderma Territory through to Marketing Approval therefor. 1.4“Acne Product” shall mean any Collaboration Product that is labeled for (or Developed for) the treatment or prevention of acne in humans. 1.5“Affiliate” shall mean, with respect to the subject Person, another Person that controls, is controlled by or is under common control with such subject Person, for so long as such control exists.For purposes of this definition only, “control” shall mean beneficial ownership (direct or indirect) of more than fifty percent (50%) of the shares of a Person that is a corporation entitled to vote in the election of directors (or, in the case of a Person that is not a corporation, in the election of the corresponding managing authority).For the avoidance of doubt, neither L’Oréal S.A. nor Nestlé S.A., nor any of their respective Affiliates (other than Galderma and its subsidiaries), will be deemed an “Affiliate” of Galderma hereunder. 1.6“Aganocide Compound” shall mean any chemical entity (i)having bactericidal, antibacterial, anti-infective, antimicrobial, antifungal, anti-parasitic, sporicidal, antiviral, immunomodulatory or anti-inflammatory activity, and [***]. 1.7“Aganocide Product” shall mean any pharmaceutical product incorporating an Aganocide Compound as an ingredient. 1.8“Capture Period” shall mean the period of time starting upon the Effective Date and expiring three (3) years after the date on which Galderma ceases to fund at least five (5) NovaBay FTEs per year pursuant to Section8.3.1. 1.9“Collaboration” shall mean all activities performed by or on behalf of each Party with respect to the Field under this Agreement, including all activities of each Party under any Plan. 1.10“Collaboration Compound” shall mean [***]. 1.11“Collaboration Product” shall mean each pharmaceutical product (i)incorporating a Collaboration Compound as one of its ingredients, and (ii)which requires approval by the FDA of a new drug application, as more fully defined in 21C.F.R. §314.50 et. seq., in order to initiate marketing and sales of such pharmaceutical product in the United States or approval by the applicable Regulatory Authority of a similar application or submission in order to initiate marketing and sales of such pharmaceutical product in another Major Market, in each case whether sold as prescription only medication (POM), pharmacy only medication (P), over the counter or general sale license (GSL).For clarity, Collaboration Product shall include any formulation, delivery device, dispensing device or packaging required for effective use of such pharmaceutical product. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -2- 1.12“Combination Product” shall mean any Collaboration Product that incorporates at least one pharmaceutically active ingredient (each, an “Other API”) in addition to one or more Collaboration Compound(s), which Other API has independent biologic or chemical activity in the Field when present alone, and where the Collaboration Compound(s) and Other API(s) are sold as a single dosage form or in a single package or kit or where the labeling for the Collaboration Product requires use of such Collaboration Compound(s) with such Other API(s) and the Collaboration Compound(s) and Active Component(s) are sold at a combined price.For clarity, all references to “Collaboration Product” in this Agreement shall be deemed to include Combination Product. 1.13“Commercialization” shall mean, with respect to a particular Collaboration Product in the Field, the conduct of any and all processes and activities to establish and maintain sales for such Collaboration Product (including with respect to reimbursement and patient access), including offering for sale, selling (including launch), marketing (including education and advertising activities), promoting, storing, transporting, distributing, and importing such Collaboration Product, in each case with respect to the Field.“Commercialize” and “Commercializing” shall have their correlative meanings. 1.14“Commercially Reasonable Efforts” shall mean, with respect to a Person, use by or on behalf of such Person of sustained, continued and active efforts and the level of resources and urgency applied by such Person to a certain activity or activities that is consistent in each case with such Person’s practices for its other pharmaceutical products of a similar stage of product life, safety, efficacy and commercial potential.Without limiting the foregoing, Commercially Reasonable Efforts shall require the applicable Person to: (i)promptly assign responsibilities for activities for which it is responsible to specific employee(s) who are held accountable for the progress, monitoring and completion of such activities, (ii)set and consistently seek to achieve meaningful objectives for carrying out such activities, and (iii)make and implement decisions and allocate resources necessary or appropriate to advance progress with respect to and complete such activities. 1.15“Continuation Period” shall mean the period beginning upon NovaBay’s receipt of the Continuation Fee and continuing thereafter through the Agreement Term. 1.16“Control” shall mean, with respect to particular Know-How or a particular Patent, possession by the Party granting the applicable right, license or sublicense to the other Party as provided herein of the power and authority, whether arising by ownership, license, or other authorization, to disclose and deliver the particular Know-How to the other Party, and to grant and authorize under such Know-How or Patent the right, license or sublicense, as applicable, of the scope granted to such other Party in this Agreement without giving rise to a violation of the terms of any written agreement with any Third Party.“Controlled” and “Controlling” shall have their correlative meanings. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -3- 1.17“Cover” shall mean, with respect to any subject matter, the manufacture, use, sale, offer for sale, importation, exportation or other exploitation of such subject matter would infringe a Valid Claim at the time thereof.For clarity with respect to a Valid Claim of a patent application, “Cover” includes infringing such claim as if it were issued as then prosecuted.“Covered” and “Covering” shall have their correlative meanings. 1.18“Data” shall mean any and all research and development data, including preclinical data, pharmacology data, chemistry data (including analytical, product characterization, manufacturing, and stability data), toxicology data, clinical data (including investigator reports (both preliminary and final), statistical analyses, expert opinions and reports, safety and other electronic databases) and all supporting data for each of the foregoing, in each case specifically directed to, or used in the Development of, a Collaboration Product and Controlled by a Party during the Agreement Term. 1.19“Development” shall mean, with respect to any Collaboration Product in the Field, any and all processes and activities conducted to prepare and file for, obtain and maintain any Marketing Approval for such Collaboration Product, which may include scale-up, non-clinical and preclinical testing, ADME (absorption, distribution, metabolism and excretion) and toxicology studies, clinical trials (including trials for additional indications in the Field for a Collaboration Product for which a Marketing Approval has been obtained), quality of life assessments, pharmacoeconomics, mandatory post-marketing studies, label expansion studies, regulatory affairs (including CMC (chemistry, manufacturing and controls) and Regulatory Filings), and further activities related to development of such Collaboration Product.For clarity, Development shall exclude all Manufacturing and Commercialization processes and activities.“Develop” and “Developing” shall have their correlative meanings. 1.20“Development Plan” shall mean, on an indication-by-indication basis, the Acne Plan, the Impetigo Plan and each Accepted Indication Plan, if any. 1.21“Development Program” shall mean all activities conducted by or on behalf of the Parties in accordance with the Development Plans. 1.22“Excluded Field” shall mean (i)any and all applications related to the genito-urinary, gastrointestinal, ophthalmological (including the eye) or otolaryngological (including the ear or nasal passages) systems or any other mucosal surfaces, (ii)any and all applications related to wound care, (iii)any and all applications related to the prevention or disinfection of pre-, peri- or post-surgical infections (it being understood that the reference to “post-surgical infections” shall not limit the license grant under Section7.1.1(c)), and (iv)any and all cosmetic applications (it being understood that the reference to “cosmetic applications” shall not limit the license grant under Section7.1.1(c)). ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -4- 1.23“FDA” shall mean the United States Food and Drug Administration or any successor entity. 1.24“Field” shall mean the prevention or treatment of any and all dermatological diseases and disorders in humans (i.e., diseases or disorders of the skin or nails, but excluding onychomycosis, diseases and disorders of the hair and any and all Rare Diseases, collectively, the “Dermatology Field”), but shall exclude all Excluded Indications.For clarity, the Field excludes the Excluded Field.For purposes of the foregoing, “Rare Diseases” shall mean any disease or condition that meets the criteria for an orphan or rare disease or condition in a Major Market, including, for example in the United States, in §526(a)(2)(1) of the Federal Drug and Cosmetic Act (U.S. Orphan Drug Act (1983)); in Europe, in the Orphan Drug Regulation141/2000; and in Japan, in the Orphan Drug Amendment (1993). 1.25“Formulation Technology” shall mean technologies, materials or New Inventions used in the formulation of any Collaboration Compound hereunder to provide or to enhance properties thereof, including efficacy, durability, safety, ease of handling, compatibility, stability, bioavailability, solubility, delivery route or the like, together with any and all formulations comprising a Collaboration Compound with such technologies, materials or inventions.For clarity, Formulation Technology shall exclude for all purposes any and all active pharmaceutical ingredients themselves. 1.26“FTE” shall mean a full time equivalent year (consisting of a total of 1,880 person hours per year) of research or development work on or related to the Development Program.Research and development work on or related to the Development Program shall include those tasks and activities described in the Development Plans, as applicable, together with related managerial and preparation activities. 1.27“FTE Rate” shall mean [***] U.S. Dollars ($[***]) per year per FTE, subject to adjustment as set forth in Section8.3.1 1.28“Galderma Formulation Technology” shall mean any and all Formulation Technology Controlled by Galderma during the Agreement Term. 1.29“Galderma Know-How” shall mean any and all Know-How Controlled by Galderma during the Agreement Term that is (i)used in the Development, Manufacture or Commercialization of a Collaboration Product in the Field, or (ii)otherwise made available to NovaBay hereunder. 1.30“Galderma Patents” shall mean any and all Patents Controlled by Galderma during the Agreement Term (i)claiming (A)any Galderma Formulation Technology, (B)the composition or method of manufacture or use of any Collaboration Product, or (C)any New Invention, or (ii)that are otherwise necessary or useful for the development, manufacture or commercialization of any Aganocide Product. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -5- 1.31“Galderma Technology” shall mean the Galderma Formulation Technology, Galderma Know-How and Galderma Patents. 1.32“Galderma Territory” shall mean all jurisdictions in the world other than those within the NovaBay Territory. 1.33“Generic Product” shall mean, with respect to a Collaboration Product or Royalty-Bearing NovaBay Product in a particular country, a pharmaceutical product that is registered as a generic product pursuant to applicable Law in such country (e.g., the Abbreviated New Drug Application (ANDA) process as described in the U.S. Drug Price Competition and Patent Term Restoration Act of 1984 in the United States) and marketed for the same indication as such Collaboration Product or Royalty–Bearing NovaBay Product, as applicable, in such country, which pharmaceutical product has been granted appropriate approvals by the applicable Regulatory Authority to allow marketing thereof in such country. 1.34“GLP” shall mean the then-current good laboratory practice (or similar standards) for the performance of laboratory activities for pharmaceutical products as are required by any Regulatory Authority in the applicable jurisdiction. 1.35“GMP” shall mean the then-current good manufacturing practice (or similar standards) for the manufacture, handling and storage of pharmaceutical products applicable to a Collaboration Product as required by the Regulatory Filings and approvals for such Collaboration Product in the applicable jurisdiction, including any IND, MAA or Marketing Approval. 1.36“Impetigo Plan” shall mean the then-current comprehensive plan (including timelines) for the following: (i)during the Initial Period, the Development of an Impetigo Product for the Galderma Territory through the completion of the first PhaseII Clinical Trial with respect thereto including appropriate toxicology studies (the “Impetigo POC”), and (ii)during the Continuation Period, further Development of Impetigo Products in the Field for the Galderma Territory through to Marketing Approval therefor. 1.37“Impetigo Product” shall mean any Collaboration Product that is labeled for (or Developed for) the treatment or prevention of impetigo in humans. 1.38“IND” shall mean an investigational new drug application filed with the FDA, as more fully defined in 21C.F.R. §312.3 or similar application (i.e., a filing that must be made prior to commencing clinical testing in humans) filed with a Regulatory Authority in another jurisdiction (e.g., clinical trial authorization (CTA)). ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -6- 1.39“Initial Period” shall mean the period commencing on the Effective Date and expiring upon NovaBay’s receipt of the Continuation Fee. 1.40“Japanese Partner” shall mean a Third Party to which NovaBay has granted rights to: (i)market and sell a Collaboration Product in the Field on such Third Party’s own behalf in Japan, or (ii)promote, co-promote or otherwise offer to sell a Collaboration Product on such Third Party’s own behalf in Japan.For clarity, Japanese Partner shall exclude distributors, wholesalers and resellers of Collaboration Products appointed by NovaBay that do not engage in any marketing of the Collaboration Products in Japan. 1.41“Know-How” shall mean any and all information, tangible materials and New Inventions comprising (i)ideas, discoveries, inventions, improvements or trade secrets, (ii)techniques, methods, formulas, processes and Data, and (iii)compositions of matter, including Collaboration Compounds.Know-How shall exclude any Patent rights with respect thereto. 1.42“Law” shall mean, individually and collectively, any and all laws, ordinances, orders, rules, rulings, directives and regulations of any kind whatsoever of any governmental or regulatory authority within the applicable jurisdiction. 1.43“Major Market” shall mean any of the following: France, Germany, Italy, Spain, United Kingdom or the United States. 1.44“Manufacturing” shall mean, with respect to Collaboration Products, any and all processes and activities conducted for the GLP or GMP manufacture of such Collaboration Products in final dosage form (but not the Collaboration Compound (i.e., the active pharmaceutical ingredient) therein in bulk or other form) for Development or Commercialization thereof, including formulating a Collaboration Compound into the final dosage form of the Collaboration Product incorporating such Collaboration Compound, packaging, labeling and other finishing activities, quality control and assurance testing, formulation development and other activities performed in support of the CMC (chemistry, manufacturing and controls, or equivalent) section of a Regulatory Filing, in each case with respect to such Collaboration Product.For clarity, Manufacturing shall exclude all Development and Commercialization processes and activities, as well as process and activities directed to the manufacture of Collaboration Compounds alone (i.e., not as part of a Collaboration Product).“Manufacture” shall have the correlative meaning. 1.45“Marketing Approval” shall mean, with respect to a Collaboration Product for an indication within the Field in a particular jurisdiction, approval by the applicable Regulatory Authority of (i)an MAA for such Collaboration Product for such indication, together with pricing approval in jurisdictions where pricing is established by the Regulatory Authority or other governmental agency, and (ii)any marketing authorization for any device required for use of the Collaboration Product (as indicated on the label of the Collaboration Product), in each case required for Commercialization in such jurisdiction.Notwithstanding the foregoing, if approval of such MAA is not required in accordance with applicable Law to market the Collaboration Product in such jurisdiction, Marketing Approval shall be deemed to have occurred for a particular indication for a Collaboration Product in such jurisdiction upon the first commercial sale of such Collaboration Product in such jurisdiction with labeling for such indication. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -7- 1.46“Marketing Approval Application” or “MAA” shall mean a New Drug Application (as defined in 21C.F.R. §314.50 et. seq.) or similar filing, or a comparable filing for authorization to initiate marketing activities in a jurisdiction other than the United States, in each case with respect to a Collaboration Product. 1.47“Marketing Partner” shall mean a Third Party to which Galderma has granted rights to: (i)market and sell a Collaboration Product in the Field on such Third Party’s own behalf, or (ii)promote, co-promote or otherwise offer to sell a Collaboration Product in the Field on such Third Party’s own behalf, in each case in the Galderma Territory.For clarity, Marketing Partner shall exclude distributors, wholesalers and resellers of Collaboration Products appointed by Galderma that do not engage in any marketing of the Collaboration Products. 1.48“Multiple-Field Compound” shall mean a Collaboration Compound for which NovaBay (itself or through one or more Third Parties) has initiated clinical development or commercialization for applications outside of the Field. 1.49“Net Sales” shall mean the gross amounts invoiced for (i)Collaboration Products sold by Galderma, its Affiliates or Marketing Partners in the Galderma Territory or NovaBay, its Affiliates or Japanese Partners in Japan, or (ii)Royalty-Bearing NovaBay Products sold by NovaBay, its Affiliates or sublicensees (such Person selling such product, the “Selling Party”), in each case to independent, unaffiliated Third Parties and recognized in the accounting records of the Selling Party as gross sales, (A)less the following deductions to the extent related to such gross amounts: (I)normal and customary trade, cash, formulary discounts and other quantity discounts and allowances actually allowed and taken, (II)credits or allowances actually granted to the customer for damaged goods, returns, recalls, rebates or rejections of Collaboration Products or Royalty-Bearing NovaBay Products, (III)import, export, sales, use, excise and other consumption taxes and custom duties or tariffs, or ad valorem taxes (to the extent borne by Selling Party and separately stated on the invoice and included in the gross amounts), (IV)Third Party cash rebates and chargebacks related to sales of Collaboration Products or Royalty-Bearing NovaBay Products, to the extent allowed and taken by such Third Party, (V)freight, insurance and other transportation and handling fees, (VI)retroactive price reductions that are actually allowed or granted to and taken by Third Parties, (VII)compulsory payments and rebates directly related to the sale of Collaboration Products or Royalty-Bearing NovaBay Products, accrued, paid, or deducted pursuant to written agreements with Third Parties (including managed care agreements) or government regulations, (VIII)royalties or other similar fees paid for Third-Party intellectual property based on the sales of the applicable Collaboration Products or Royalty-Bearing NovaBay Products, (IX)bad debts computed and allocated in accordance with the applicable Accounting Standards, and (X)any other specifically identifiable costs or charges included in the gross amounts invoiced for such Collaboration Products or Royalty-Bearing NovaBay Products, as applicable, substantially equivalent to those listed in clauses (I) – (IX) above, and (B)with respect to (y)sales of Collaboration Products by Galderma to any Marketing Partner or by NovaBay to a Japanese Partner or (z)sales of Royalty-Bearing NovaBay Products by NovaBay to a sublicensee, plus in either case an additional amount reasonably determined by Galderma or NovaBay, as applicable, in good faith to gross up the actual amount invoiced for sale of the Collaboration Product or Royalty-Bearing NovaBay Product by Galderma or NovaBay, as applicable, in order to adjust such sales up to an amount corresponding to the gross amounts Galderma or NovaBay, as applicable, would have invoiced had Galderma or NovaBay, as applicable, made such sales directly to the end customer.In the event that a Selling Party makes any adjustment to deductions described in clause(A) above after the associated Net Sales have been reported pursuant to this Agreement, the adjustments and payment of any amounts due shall be reported with the next quarterly report due hereunder. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -8- 1.49.1A Collaboration Product or Royalty-Bearing NovaBay Product shall not be deemed sold if the Collaboration Product or Royalty-Bearing NovaBay Products, as applicable, is provided free of charge to a Third Party as a sample consistent with Selling Party’s normal promotional and sample practices and applicable Law in direct support of the promotion, marketing or other Commercialization of the Collaboration Product. 1.49.2If a sale, transfer or other disposition of a Collaboration Product or Royalty-Bearing NovaBay Product, as applicable involves consideration other than cash or is not at arm’s length, then the Net Sales from such sale, transfer or other disposition shall be calculated from the average selling price for such Collaboration Product or Royalty-Bearing NovaBay Product during the calendar quarter in the country where such sale, transfer or disposition took place. 1.49.3In the event a Selling Party sells any Collaboration Product as a Combination Product, Net Sales of such Combination Product shall be calculated by multiplying the Net Sales (as described above) of the Combination Product by the fraction A divided by (A+B), in which A is the Gross Selling Prices of Collaboration Compound(s) contained in the Combination Product sold separately in commercial quantities in arm’s-length transactions during the previous calendar quarter in the country where such Collaboration Product is sold, and B is the sum of the Gross Selling Prices of Other API(s) contained in the Combination Product sold separately in commercial quantities in arm’s-length transactions made during the previous calendar quarter in the country where such Collaboration Product is sold.In the event that no separate sales of either Collaboration Compound(s) or any Other API(s) contained in the Combination Product were made during the applicable calendar quarter in such country or if the Gross Selling Price cannot otherwise be determined, Net Sales allocable to the Collaboration Compound(s) and Other API(s) contained in the Combination Product shall be determined in good faith by the Parties.If such determination cannot be made, either Party may refer the issue to arbitration pursuant to Section13.1.For purposes of the foregoing, “Gross Selling Price” means the weighted average gross price at which a product is sold to a Third Party, before discounts, deductions, credits, taxes or allowances; Gross Selling Price shall not take into consideration the price for any product sold or used for development purposes (including for clinical trials) or as samples or free goods (including product transferred in connection with patient assistance programs or other charitable purposes). 1.49.4In the event that any Royalty-Bearing NovaBay Product is sold as a combination product, then the Net Sales of such Royalty-Bearing NovaBay Product shall be apportioned between the Collaboration Compound(s) therein and other active pharmaceutical ingredient(s) on a similar basis as described in Section1.49.3. 1.50“North America” shall mean Canada, Mexico and the United States and their territories and protectorates. 1.51“NovaBay Formulation Technology” shall mean any and all Formulation Technology Controlled by NovaBay during the Agreement Term. 1.52“NovaBay Know-How” shall mean any and all Know-How Controlled by NovaBay during the Agreement Term that is (i)used in for the Development, Manufacture or Commercialization of a Collaboration Product in the Field or (ii)otherwise made available to Galderma hereunder. 1.53“NovaBay Patents” shall mean any and all Patents Controlled by NovaBay during the Agreement Term (i)claiming (A)the composition or method of manufacture or use of a Collaboration Compound, or (B)any New Invention, or (ii)that are otherwise necessary or useful for the Development, Manufacture or Commercialization of Collaboration Products, in each case within the Field. 1.54“NovaBay Technology” shall mean the NovaBay Formulation Technology, NovaBay Know-How and NovaBay Patents. 1.55“NovaBay Territory” shall mean those countries listed on Exhibit1.55. 1.56“NVC-[***] shall mean [***]. 1.57“Patent” shall mean any of the following, whether existing as of the Effective Date or during the Agreement Term anywhere in the world: (i)any issued patent, including inventor’s certificates, extensions, reissues, re-examination, renewal or any like governmental grant for protection of inventions, and (ii)any pending application for any of the foregoing, including any continuation, divisional, substitution, continuations-in-part, provisional and converted provisional applications. 1.58“Person” shall mean any individual, corporation, partnership, association, joint-stock company, trust, unincorporated organization or government or political subdivision thereof. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -9- 1.59“PhaseII Clinical Trial” shall mean any human clinical trial where a principal purpose is to determine preliminary evidence of efficacy and safety or to establish a dose or dose range for PhaseIII Clinical Trials of a Collaboration Product in a patient population that has the indication being studied (including any human clinical trial described in 21C.F.R. §312.21(b) or, with respect to a jurisdiction other than the United States, a similar clinical trial).For clarity, PhaseII Clinical Trial shall include any PhaseIIa clinical trial. 1.60“PhaseIII Clinical Trial” shall mean any human clinical trial that is intended to be a pivotal trial for seeking or obtaining a Marketing Approval or to otherwise establish safety and efficacy in patients with the indication being studied for purposes of filing an MAA (including any human clinical trial described in 21C.F.R. §312.21(c), or, with respect to a jurisdiction other than the United States, a similar clinical trial). 1.61“Pivotal Trial” shall mean with respect to a Collaboration Product in the Field, any clinical trial that, if the end point(s) therefor as set forth in the applicable protocol are met, is intended to support the filing of an MAA for such Collaboration Product in Japan.For clarity, a non-PhaseIII bridging study or a PhaseIII Clinical Trial can be a Pivotal Trial. 1.62“Primary Indications” shall mean, collectively and individually, (i)acne and (ii)impetigo. 1.63“Regulatory Authority” shall mean any federal, national, multinational, state, provincial or local regulatory agency, department, bureau or other governmental entity with authority over the Development, Manufacture, Commercialization or other use (including the granting of Marketing Approvals) of any Collaboration Product in any jurisdiction, including the FDA, European Medicines Agency, any pertinent national European agency, and the Ministry of Health, Labor and Welfare or Pharmaceuticals and Medical Devices Agency in Japan. 1.64“Regulatory Filing” shall mean any filing or application with any Regulatory Authority, including INDs and MAAs and authorizations, approvals or clearances arising from the foregoing, including Marketing Approvals, and all correspondence with such Regulatory Authority, as well as minutes of any material meetings, telephone conferences or discussions with such Regulatory Authority, in each case with respect to a Collaboration Product in the Field. 1.65“Royalty-Bearing NovaBay Products” shall mean (i)any Collaboration Product sold in a country in the Galderma Territory in the Dermatology Field (but outside the Field) (A)for which the Marketing Approval Application for such Collaboration Product in such country includes material Data (other than Data related to safety) generated by or on behalf of Galderma, or (B)which is Covered by a Galderma Patent in such country (each, an “In-Territory Product”), (ii)any Collaboration Product sold in a country in the NovaBay Territory in the Field (A)for which the Marketing Approval Application for such Collaboration Product in such country includes material Data (other than Data related to safety) generated by or on behalf of Galderma, or (B)which is Covered by a Galderma Patent in such country (each, an “Ex-Territory Product”), or (iii)an Aganocide Product sold in any country outside the Field and Covered by a Galderma Patent in such country (each, an “Ex-Field Product”). ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -10- 1.66“Third Party” shall mean any Person other than a Party or an Affiliate of a Party. 1.67“Valid Claim” shall mean a claim of an issued and unexpired patent or a claim of a pending patent application that has not been held invalid or unenforceable by a court or other government agency of competent jurisdiction; provided, however, that if the holding of such court or agency is later reversed by a court or agency with overriding authority, the claim shall be reinstated as a Valid Claim with respect to Net Sales made after the date of such reversal. 1.68Definitions.Each of the following terms shall have the meanings defined in the corresponding Section of this Agreement indicated below: Definitions Section Acceptance 8.4.1(a)(i) Accepted Indication 3.5.2 and 3.5.3 Accounting Standards [***] [***] Acne Plan Acne POC Acne Product Actual Labor Cost Exhibit 6.1.4 Actual Materials Cost Exhibit 6.1.4 Adverse Drug Reaction Affiliate Aganocide Compound Aganocide Product Agreement Preamble Agreement Term Agreement Wind-Down Period Alcon Agreement Allocable Overhead Exhibit 6.1.4 Annual Net Sales 8.5.6(a) Anti-Bacterial Products 8.5.6(b) Anti-Fungal Products 8.5.6(c) Anti-Viral Products 8.5.6(d) Base Patent Board Capture Period [***] [***] Co-Chair ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -11- Definitions Section Collaboration Collaboration Compound Collaboration Product Combination Product Commercialization Commercialization Plan Commercialize Commercializing Commercially Reasonable Efforts [***] [***] [***] [***] [***] [***] Compound Improvement Confidential Information Constraints Continuation Fee Continuation Period Control Controlled Controlling Cooperating Party Coordination Committee Co-Chair Co-Promote Co-Promotion Plan 4.4.2(a)(i) Cover Covered Covering Data Dermatology Field Develop Developing Development Development Plan Development Program Development Proposal [***] [***] Dispute Effective Date Preamble Enabling Party Enforcement Action Excluded Field ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -12- Definitions Section Excluded Indication Ex-Field Product Existing Patent Rights Ex-Territory Product FDA Field Filing Party First Negotiation Period Formulation Feasibility Studies Formulation Technology FTE FTE Rate GAAP Galderma Preamble Galderma Formulation Technology Galderma Indemnitees Galderma Know-How Galderma Patents Galderma Product Marks Galderma Technology Galderma Territory Galderma Third Party Technology Generic Competition 8.5.9(b) Generic Product GLP GMP Gross Selling Price Healthcare Institutions IFRS Impetigo Plan Impetigo POC Impetigo Product Impetigo Reimbursement Amount IND Indemnify Infringing Product Initial Period initiation 8.4.1(a)(ii) In-Process Collaboration Products 12.6.5(b) In-Territory Product ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -13- Definitions Section IP Subcommittee JAMS Japan Election Notice Japanese Development Plan Japanese Election Notice Japanese Lead Party Japanese Partner Joint Patent Know-How Law [***] [***] Losses MAA Major Market Manufacture Manufacturing Manufacturing Cost Exhibit 6.1.4 Marketing Approval Marketing Approval Application Marketing Partner Material Adverse Event Milestone Event Milestone Payment Multiple-Field Compound Multiple-Field/Territory Product Substitution Net Sales New Invention North America Notice of Interest NovaBay Preamble NovaBay Formulation Technology NovaBay Indemnitees NovaBay Know-How NovaBay Logos NovaBay Patents NovaBay Product Marks NovaBay Technology NovaBay Territory NovaBay Third Party Technology NVC-[***] [***] Offer Notice ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -14- Definitions Section Ordering Party Exhibit 6.1.5 Other API Other Products 8.5.6(e) Parties Preamble Party Preamble Patent Payee Payor Person PhaseII Clinical Trial PhaseIII Clinical Trial Pivotal Trial Plan PPOC PPOC Notice Pre-Pivotal Development Pre-Pivotal Development Costs Pre-Pivotal Japan Report Primary Indications prior 8.4.1(c) Product Exhibit 6.1.5 Project Team Proposed Collaboration Products 12.6.5(b) Proposed Indication Prosecute and Maintain 0 Prosecution and Maintenance 0 Quality Agreement Exhibit 6.1.5 Rare Diseases Regulatory Authority Regulatory Filing Requesting Party Royalty-Bearing NovaBay Products Scale-up Costs Second Negotiation Period Selecting Party Selling Party Specification Exhibit 6.1.5 [***] [***] Submitting Party subsequent 8.4.1(c) successful completion 8.4.1(a)(iii) ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -15- Definitions Section Supply Agreement Supplying Party Exhibit 6.1.5 Terminated Product Third Party Third-Party Claim Third Party Technology Valid Claim 1.69Interpretation.The captions and headings in this Agreement are for convenience only, and are to be of no force or effect in construing or interpreting any of the provisions of this Agreement.Unless specified to the contrary, references to Articles, Sections or Exhibits mean the particular Articles, Sections and Exhibits to this Agreement and references to this Agreement include all Exhibits hereto.Unless context otherwise clearly requires, whenever used in this Agreement: (i)the words “include” or “including” shall be construed as incorporating, also, “but not limited to” or “without limitation,” (ii)the word “day” or “year” shall mean a calendar day or year unless otherwise specified, (iii)the word “notice” shall mean notice in writing (whether or not specifically stated) and shall include notices, consents, approvals and other written communications contemplated under this Agreement, (iv)the words “hereof,” “herein,” “hereby” and derivative or similar words refer to this Agreement (including any Exhibits), (v)the word “or” shall be construed as the inclusive meaning identified with the phrase “and/or,”(vi)provisions that require that a Party, the Parties or a committee hereunder “agree,” “consent” or “approve” or the like shall require that such agreement, consent or approval be specific and in writing, whether by written agreement, letter, approved minutes or otherwise, (vii)words of either gender include the other gender, (viii)words using the singular or plural number also include the plural or singular number, respectively, and (ix)references to any specific Law or article, section or other division thereof, shall be deemed to include the then-current amendments thereto or any replacement thereof.For purposes of this Agreement, neither Party will be deemed to be acting “under authority of” the other Party; however, with respect to Galderma, its Affiliates, Marketing Partners and Third Party contractors shall be deemed to be acting “under authority of” Galderma, and with respect to NovaBay, its Affiliates, Japanese Partners, sublicensees (other than Galderma) and Third Party contractors shall be deemed to be acting “under authority of” NovaBay. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -16- ARTICLEII GOVERNANCE; COORDINATION 2.1Coordination Committee 2.1.1Establishment Promptly after the Effective Date, Galderma and NovaBay shall establish a coordination committee (the “Coordination Committee”) to review and coordinate the activities of the Parties hereunder, including the performance of the Development Program and the Development, Manufacture and Commercialization of Collaboration Products in the Field. 2.1.2Responsibilities The Coordination Committee shall be responsible for: (i)reviewing and approving all Development Plans (including applicable budgets therefor), subject to Section2.1.5, (ii)reviewing and accepting or rejecting Development Proposals, (iii)providing strategic direction to the Parties’ activities under the Collaboration, (iv)reviewing and monitoring activities under the Development Plans and the progress thereof, (v)managing the integration and coordination of the Development Program (including the manufacture of Collaboration Compounds and Collaboration Products) and Commercialization of the Collaboration Products in the Field, (vi)facilitating access to and the exchange of information between the Parties related to the Collaboration Compounds and Collaboration Products in the Field, (vii)ensuring that the Development of the Collaboration Products in the Field for the Galderma Territory proceed in a coordinated and expeditious manner, (viii)establishing subcommittees as it deems appropriate to manage specific activities under the Collaboration (including subcommittee(s) for proposing, reviewing and coordinating strategies for Patent and other intellectual property matters consistent with ArticleIX (the “IP Subcommittee”)) and resolving disputes, disagreements and deadlocks of such subcommittees, and (ix)undertaking or approving such other matters as are specifically provided for the Coordination Committee under this Agreement. 2.1.3Membership The Coordination Committee shall be comprised of an equal number of representatives from each of NovaBay and Galderma.The exact number of such representatives shall be three (3) for each of Galderma and NovaBay, or such other number as the Parties may agree.Either Party may replace its respective Coordination Committee representatives at any time with prior notice to the other Party, provided that such replacement is of comparable authority and scope of functional responsibility within that Party’s organization as the individual he or she is replacing.Without limiting the foregoing, each Party shall appoint one of its members to the Coordination Committee to co-chair the meetings of the Coordination Committee (each, a “Co-Chair”).Each Co-Chair, working together, shall (i)coordinate and prepare the agenda and ensure the orderly conduct of the Coordination Committee’s meetings, (ii)attend (subject to below) each meeting of the Coordination Committee, and (iii)prepare and issue minutes of each meeting within ten (10) business days thereafter accurately reflecting the discussions and decisions of the Coordination Committee at such meeting.Such minutes from each Coordination Committee meeting shall not be finalized until the Co-Chair from each Party has reviewed and confirmed the accuracy of such minutes in writing.The Co-Chairs shall solicit agenda items from the other Coordination Committee members and provide an agenda along with appropriate information for such agenda reasonably in advance (to the extent possible) of any meeting.In the event the Co-Chair or another member of the Coordination Committee from either Party is unable to attend or participate in any meeting of the Coordination Committee, the Party who designated such Co-Chair or member may designate a substitute Co-Chair or other representative for the meeting. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -17- 2.1.4Meetings Unless otherwise agreed by the Parties, the Coordination Committee will meet telephonically or in person at least once every four (4) months for so long as any Development of Collaboration Products with respect to any Major Market is ongoing, and semi-annually thereafter during the Agreement Term. The location of such meetings shall alternate between NovaBay’s headquarters and Galderma’s headquarters with the first meeting to be held as agreed to by the Parties.Each Party shall be responsible for its own expenses relating to such meetings.As appropriate, other employee representatives of the Parties may attend Coordination Committee meetings as nonvoting observers, but no Third Party personnel may attend unless otherwise agreed by the Parties.Each Party may also call for special meetings to resolve particular matters requested by such Party. 2.1.5Decision Making Decisions of the Coordination Committee shall be made by consensus of the members participating in any meeting, with at least one (1) representative from each Party participating in such vote; provided that (i)during the Initial Period, Galderma shall have the final say as to all aspects of the Formulation Feasibility Studies and otherwise as to the development and implementation of the Acne Plan and NovaBay shall have the final say as to the development and implementation of the Impetigo Plan,without limiting the second sentence of Section3.2.2, (ii)during the Continuation Period, Galderma shall have the final say as to the implementation of the Development and Commercialization of the Collaboration Products in the Field for the Galderma Territory, except that (A)the Japanese Lead Party, with respect to a particular Collaboration Product, shall have final say as to the implementation of the Development of such Collaboration Product in the Field for Japan, and (B)the Commercialization of Collaboration Product in Japan shall be determined as set forth in Section5.2, and (iii)NovaBay shall have the final say as to all matters likely to affect the Development or Commercialization of Multiple-Field Compounds outside of the Field.For clarity, in the event that the Coordination Committee is unable to reach consensus with respect to a matter not subject to either Party’s final say, then either Party may, by written notice to the other Party, refer such matter for dispute resolution in accordance with ArticleXIII.Notwithstanding anything herein to the contrary, the Coordination Committee shall not have any authority to amend, modify or waive compliance with any express term or condition of this Agreement. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -18- 2.2Day-to-Day Responsibilities 2.2.1General Each Party shall: (i)be responsible for day-to-day implementation and operations of the Development, Manufacturing and Commercialization activities with respect to Collaboration Compounds and Collaboration Products in the Field for which it has or is otherwise assigned responsibility under the applicable Plan or this Agreement, and (ii)keep the other Party reasonably informed as to the progress of such activities, as reasonably requested by the other Party.For purposes of this Agreement, “Plan” shall mean any of the Acne Plan, Impetigo Plan, Accepted Indication Plan or the Commercialization Plan, in each case then-currently in effect. 2.2.2Project Teams During the Initial Period and thereafter as the Parties may agree, NovaBay and Galderma shall establish project teams and subteams (with equal representation) composed as the Parties may agree (including teams for the Acne Plan and Impetigo Plan, respectively, each, a “Project Team”) to coordinate and oversee the day-to-day operations of the Parties on a Collaboration Product-by-Collaboration Product and indication-by-indication basis or as otherwise agreed by the Parties.Each Project Team shall have telephonic or physical meetings at least once per month (or as otherwise agreed by the Parties) with the operational management team from each Party responsible for the oversight and management of the activities within the purview of such Project Team.One goal of such meetings shall be to ensure that the expertise and resources of both Parties is brought to bear upon the performance of such activities.At each such meeting, each Party will provide an update of the status of the activities under the applicable Plan (including activities that are completed, under way or scheduled).Each Party shall be responsible for its own expenses relating to such meetings.Without limiting the foregoing, each Party shall designate a member of its internal project team and such members will coordinate periodically regarding the activities under the Acne Plan and Impetigo Plans. 2.3Information Sharing Without limiting the other provisions of this Agreement, each Party will keep the other reasonably informed on a timely basis as to the plans for and results of the activities of the Collaboration carried out by or under authority of such Party through the Coordination Committee and Project Teams.In addition, NovaBay will keep Galderma informed on a timely basis with respect to plans for and results of activities for Multiple-Field Compounds outside of the Field carried out by or under authority of NovaBay through the Coordination Committee and Project Teams. 2.4Coordination 2.4.1General The Parties acknowledge and agree that NovaBay (itself or through its designees) shall have, subject to the terms and conditions of this Agreement (including Section3.5) and the licenses granted herein, the right to perform activities with respect to Aganocide Compounds, and development, manufacture and commercialization activities with respect to Aganocide Compounds and Aganocide Products (including Collaboration Products) for applications outside of the Field at NovaBay’s expense.Accordingly, the Parties, through the Coordination Committee, shall use good faith efforts to coordinate the development of Collaboration Compounds for use in the Field hereunder with such activities of NovaBay (and its designees) outside the Field, so as to minimize the duplication of efforts and maximize quality and effectiveness of such activities, and avoid conflicts with Development Programs and activities outside the Field.Without limiting the foregoing and in order to facilitate coordination of the development of Collaboration Compounds outside the Field, NovaBay shall keep Galderma informed on a timely basis with respect to development plans for Collaboration Compounds to be conducted by or under authority of NovaBay, including proposed clinical plans and protocols, and give Galderma a reasonable opportunity to review and comment upon such proposed plans and protocols.In addition, NovaBay agrees to keep Galderma, through the Coordination Committee, reasonably informed of its planned discovery activities and development activities outside of the Field with respect to products incorporating Collaboration Compounds to allow for such coordination. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -19- 2.4.2Minimization of Substitutability In order to reduce the chances that quantities of Collaboration Products sold by Galderma or its Affiliates, or their distributors in the Field will be used for any application outside the Field in the Galderma Territory, and similarly that products incorporating Multiple-Field Compounds sold outside of the Field (and without limiting the Parties’ obligations, with respect to products incorporating Multiple-Field Compounds for wound-healing applications) will be used in the Field in the Galderma Territory, including via parallel importation (any, a “Multiple-Field/Territory Product Substitution”), the Parties shall work together in good faith, through the Coordination Committee to develop unique packaging, trademarks and names, and, to the extent practicable, formulations, for Collaboration Products in the Field in the Galderma Territory and products incorporating Multiple-Field Compounds outside of the Field, with the goal of reducing the risk of Multiple-Field/Territory Product Substitutions.In the event that a Party believes that a Multiple-Field/Territory Product Substitution has adversely affected the Commercialization of a Collaboration Product by such Party in accordance with this Agreement, then it may notify the other Party and provide reasonable evidence of such Multiple-Field/Territory Product Substitution.Promptly after receipt of such notice, the Parties shall negotiate in good faith an appropriate adjustment, if any, to the economic terms of this Agreement to address such Multiple-Field/Territory Product Substitution. 2.4.3Japan NovaBay acknowledges and agrees that Galderma shall not be required to make changes to any of the Development Plans for any Collaboration Product unless and until Galderma is the Japanese Lead Party for such Collaboration Product in order to meet the requirements of applicable Law of Japan in connection with the Japanese Development Plan. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -20- ARTICLEIII DEVELOPMENT PROGRAM 3.1General NovaBay shall have primary responsibility for (i)all chemistry discovery and optimization activities with respect to Aganocide Compounds, and (ii)the conduct of the Impetigo POC; and Galderma shall have primary responsibility for all other activities with respect to the Development of the Collaboration Products in the Field for the Galderma Territory, including any formulation activities with respect thereto.Without limiting the foregoing, each Party shall (A)communicate with, seek advice from, and keep the other Party reasonably informed on a regular basis with respect to activities for which it has primary responsibility pursuant to the prior sentence, and (B)use the expertise of the other Party in connection therewith.Upon either Party’s reasonable request, the other Party agrees to make available appropriate employees and personnel to discuss any reasonable questions or comments of such Party with respect to the other Party’s Development of such Collaboration Products, provided that doing so will not materially interfere with the conduct of such other Party’s business or require such other Party to incur any material expenses. 3.2During the Initial Period 3.2.1Acne Galderma shall, at its own expense, use Commercially Reasonable Efforts to complete the activities assigned to it under the Acne Plan within the time frames set forth therein. 3.2.2Impetigo NovaBay shall, at its own expense (except as provided in Section8.2.2), use Commercially Reasonable Efforts to complete the activities assigned to it under the Impetigo Plan within the time frames set forth therein.The Parties acknowledge that during the Continuation Period Galderma may consider and use (if it so elects) a different formulation of the Impetigo Product for the Galderma Territory than the one used by NovaBay in the conduct of the Impetigo POC. 3.3During the Continuation Period During the Continuation Period, for each Primary Indication and Accepted Indication, Galderma shall, at its expense, take the lead and be responsible for conducting such Development activities, including clinical trials, as may be reasonably necessary to obtain Marketing Approvals for Collaboration Products for each Primary Indication and Accepted Indication throughout the Galderma Territory (except for Japan, which shall be in accordance with Section5.1), all in accordance, in all material respects, with the applicable Development Plan therefor (including the applicable timelines for specific activities). 3.4Diligence Each Party shall conduct its responsibilities under the Development Program as assigned to it under the Development Plans, in accordance with good scientific and clinical practices, and in compliance in all material respects with all applicable Law and regulatory standards, and shall use Commercially Reasonable Efforts to achieve the objectives and timelines within the Development Plans. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -21- 3.5Development Proposals 3.5.1General . Either NovaBay or Galderma (the “Submitting Party”) may submit to the other Party a proposal to develop Collaboration Product(s) for one or more specific indications in addition to the Primary Indications in the Field (each, a “Development Proposal”); provided that a Development Proposal for such indication(s) have not been previously submitted under this Section3.5.Each Development Proposal shall set forth (i)the specific indication(s) (each, a “Proposed Indication”), (ii)proposed labeling for such Proposed Indication(s), (iii)market and economic return potential for such Proposed Indication(s), (iv)any intellectual property, medical or clinical, or market considerations, in each case specific to the Proposed Indication(s), (v)a general plan for Development of the Collaboration Products for such Proposed Indication(s) in the Major Markets, and (vi)such other existing documentation, data and information, in each case in the Control of the Submitting Party, useful, as reasonably determined by the Submitting Party, to the other Party in determining its interest in the Proposed Indication. 3.5.2First Negotiation If Galderma is the Submitting Party or if NovaBay is the Submitting Party and Galderma notifies NovaBay that it is interested in Developing a Collaboration Product for the Proposed Indication(s) within the Field within [***] days of the applicable Development Proposal, then the Parties shall negotiate for a period of [***] days (the “First Negotiation Period”) the terms and conditions for such Development hereunder, including appropriate economic terms; provided that if proposed by Galderma in writing, NovaBay shall be required to agree to the economic terms set forth in Section3.5.4.If Galderma proposes the economic terms set forth in Section3.5.4 for such Proposed Indication(s) or the Parties otherwise agree on different terms and conditions for the Proposed Indication(s), the Parties shall execute an amendment to this Agreement setting forth such terms and conditions (including the Accepted Indication plan for such Proposed Indication(s) (the “Accepted Indication Plan”)) and each such Proposed Indication shall be deemed an “Accepted Indication” for purposes of this Agreement. 3.5.3PPOC Notice If any Proposed Indication has not become an Accepted Indication under Section3.5.2 and NovaBay is the Submitting Party of a Development Proposal prior to the achievement of PPOC for such Proposed Indication, then upon achievement of PPOC for a Collaboration Product for such Proposed Indication, NovaBay shall promptly notify Galderma and provide Galderma a copy of the PPOC results and other existing information relevant thereto, including pharmacodynamic, pharmacokinetic, toxicology and other pharmaceutical data Controlled by NovaBay (the “PPOC Notice”).If Galderma notifies NovaBay that it is interested in Developing a Collaboration Product for the Proposed Indication(s) within the Field within [***] days of such PPOC Notice, then the Parties shall negotiate for a period of [***] days (the “Second Negotiation Period”) the terms and conditions for such Development hereunder, including appropriate economic terms; provided that if proposed by Galderma in writing, NovaBay shall be required to agree to the economic terms set forth in Section3.5.4.]If Galderma proposes the economic terms set forth in Section3.5.4 for such Proposed Indication(s) or the Parties otherwise agree on different terms and conditions for the Proposed Indication(s), the Parties shall execute an amendment to this Agreement setting forth such terms and conditions (including the Accepted Indication Plan for such Proposed Indication(s)) and each such Proposed Indication shall be deemed an “Accepted Indication” for purposes of this Agreement.For purposes of the foregoing, “PPOC” (Preliminary Proof of Concept) shall mean a positive signal for the Proposed Indication from a pre-clinical study commonly accepted for the Proposed Indication. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -22- 3.5.4Preset Terms If Galderma proposes the following economic terms for the Proposed Indication(s) under either Section3.5.2 or Section3.5.3, NovaBay shall agree thereto and such Proposed Indication(s) shall be deemed Accepted Indication(s): (a)milestone payments consistent with those set forth in Section8.4 for the Impetigo Product based on the potential market size for such Proposed Indication(s) in comparison to the market size for the Impetigo Product, but no more than one hundred fifty percent (150%) or less than sixty-six percent (66%) of the Milestone Payments for the Impetigo Product; (b)a payment payable upon the later of (i)acceptance of the Development Proposal, and (ii)payment of the Continuation Fee, equal to (A)twenty-five percent (25%) of the cumulative milestones established in accordance with Section3.5.4(a) above for the each such Development Proposal accepted by Galderma, and (B)an amount equal to NovaBay’s reasonable and documented costs incurred in Developing a Collaboration Product for such Proposed Indication(s) prior to the payment of the Continuation Fee, provided that such costs were incurred in accordance with a budget approved by the Coordination Committee as set forth herein and calculated based on the FTE Rate; (c)a maximum credit amount for purposes of Section8.5.8(b) of one hundred twenty-five percent (125%) of the cumulative milestones established in accordance with Section3.5.4(a) for such Development Proposal; and (d)royalties based on the particular category of Collaboration Product (i.e., Acne Product, Anti-Bacterial Product, Anti-Fungal Product, Anti-Viral Product or Other Product) as set forth in Section8.5.2 through 8.5.5, as applicable. 3.5.5Inability to Agree on Terms Without limiting Galderma’s right under Section3.5.4 to require NovaBay’s agreement of a Development Proposal and the corresponding Proposed Indication(s) as Accepted Indication(s), if the Parties are unable to agree onterms and conditions for any reason prior to the expiration of the First Negotiation Period, if Galderma is the Submitting Party, or prior to the expiration of the Second Negotiation Period, if NovaBay is the Submitting Party, then NovaBay (itself or through one or more Third Parties) may Develop and Commercialize Collaboration Products for such Proposed Indication(s) in the Galderma Territory subject to the provisions of this Agreement, including Section2.4.2 and Section7.1.2 and provided that NovaBay does not offer such Development Proposal to a Third Party on terms and conditions, when taken as a whole, that are less favorable to NovaBay than those last offered to or by Galderma, as applicable, with respect to such Development Proposal. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -23- 3.5.6Failure to Respond If NovaBay is the Submitting Party and Galderma does not notify NovaBay of its interest in the Proposed Indication(s) within [***] of NovaBay’s submission of the applicable PPOC Notice, then NovaBay (itself or through one or more Third Parties) may Develop and Commercialize Collaboration Products for such Proposed Indication(s) in the Galderma Territory without further obligation to Galderma subject to the provisions of this Agreement, including Section2.4.2 and Section7.1.2; provided that notwithstanding anything herein to the contrary Galderma shall be under no obligation to consider any Development Proposal and NovaBay shall not have such right to Develop and Commercialize if with respect to a particular calendar year (i)Galderma has accepted [***] Development Proposals (including Development Proposals relating to the Primary Indications) in such calendar year or (ii)NovaBay has presented Galderma with [***] Development Proposals in such calendar year.Further and without limiting the previous sentence, if Galderma notifies NovaBay that is interested in pursuing the Development of a Collaboration Product for a Proposed Indication within [***] days of NovaBay’s submission of the applicable PPOC Notice (a “Notice of Interest”), and (A)at the time thereof, has [***] or more separate ongoing programs for the Development of Collaboration Products (including programs for the Development of Collaboration Products for the Primary Indications) and (B)notifies in the Notice of Interest that it has financial or capacity constraints as Galderma has determined in good faith that prevent it from undertaking additional programs for the Development of another Collaboration Product (collectively, “Constraints”), then the Coordination Committee shall promptly meet to identify approaches to address such Constraints (by way of example, but not limited to, seek Third Party financing (whether from traditional financing or other sources) or engage a contract developer) so as to allow a Collaboration Product for such Proposed Indication to be Developed for the Field for the Galderma Territory in a timely fashion.For clarity, Galderma shall have the final decision on whether to adopt any particular method of addressing the Constraints.If after [***] months from the Notice of Interest, such Proposed Indication is not an Accepted Indication, then NovaBay shall have the right to Develop and Commercialize Collaboration Products for such Proposed Indication in the Galderma Territory, subject to Section3.5.8 and the other provisions of this Agreement. 3.5.7Excluded Indications Each Proposed Indication that does not become an Accepted Indication pursuant to this Section3.5 shall be deemed an “Excluded Indication” for purposes of this Agreement. 3.5.8Conflicts If Galderma believes that NovaBay’s Development or Commercialization of a Collaboration Product for a Proposed Indication is likely to have a material adverse impact on the Development or Commercialization of Collaboration Products in the Galderma Territory for either Primary Indication or any Accepted Indication, then Galderma shall notify NovaBay thereof within thirty (30) days of expiration of the Second Negotiation Period (or if Galderma is not interested in the Proposed Indication, then within fifteen (15) days of submission of the applicable Development Proposal) setting forth in writing the reasonable basis for such belief.In such case, NovaBay shall not proceed with the Development and Commercialization of a Collaboration Product for such Proposed Indication in the Galderma Territory, unless the Parties can agree upon appropriate protective measures to be taken to minimize the chances of such impact, including by taking the actions required by Section2.4.2.If NovaBay disagrees with Galderma’s assessment, then NovaBay may initiate an arbitration pursuant to Section13.3 with respect thereto. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -24- 3.5.9Expenses Except as otherwise agreed by the Parties or as provided in Section3.5.4 or Section8.3.1, any activities of NovaBay under this Section3.5 shall be at the expense of NovaBay. 3.6Development Plans 3.6.1Establishment A proposed initial Acne Plan and Impetigo Plan for the Initial Period shall be provided by Galderma and NovaBay, respectively, to the Coordination Committee within thirty (30) days of the Effective Date and, subject to the approval thereof by Coordination Committee, shall be attached to this Agreement.Accordingly, the Coordination Committee shall meet within thirty (30) days of the provision of such Development Plans to the Coordination Committee to discuss and approve such Development Plans.If the Coordination Committee is unable to reach consensus with respect to a Development Plan during such thirty (30) day period, then the applicable Party shall have the right to exercise its final say with respect thereto in accordance with Section2.1.5 and the Development Plan as determined by such Party shall then be attached to this Agreement.Beginning with the first year of the Continuation Period, Galderma shall prepare a full Development Plan for each Primary Indication and Accepted Indication and submit such plan to the Coordination Committee for its review and approval and the Coordination Committee shall meet and approve such Development Plans following the same procedures as described above with respect to the initial plans.Galderma shall update such Development Plan at least annually on or before each October31st and submit such updated plan to the Coordination Committee for its review and approval following the same procedures.For clarity, any material modification to any such Development Plan(s) shall be subject to the review and approval of the Coordination Committee following the same procedures.Notwithstanding anything herein to the contrary, each Development Plan shall be aimed at fulfilling each Party’s obligations to use Commercially Reasonable Efforts hereunder. 3.6.2Contents The Development Plans described in Section3.6.1 above shall contain information with a level of detail consistent with Galderma’s practice or, in the case of the Impetigo Plan for the Initial Period, Novabay’s practice in preparing development plans for products similar to the Collaboration Products.In addition, Galderma shall provide NovaBay through the Coordination Committee with copies of proposed clinical trial protocols, investigator brochures, clinical trial analyses and reports, and material correspondence (including all Regulatory Filings) with Regulatory Authorities with respect to each Collaboration Product.In any event, and without limiting the foregoing, Galderma shall provide the Coordination Committee with a copy of the clinical plan and protocols for each proposed clinical trial for a Collaboration Product reasonably in advance of the initiation of such activities for review and comment by the Coordination Committee; provided, however, Galderma will have the final say in the design and conduct of such clinical plan and clinical trials for Collaboration Products in the Field for the Galderma Territory. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -25- 3.7Disclosure of Formulation Technology Each Party shall disclose to the other Party any Formulation Technology used in the Development of Collaboration Products hereunder, together with all obligations (including payments) owed to any Third Party associated therewith.Subject to the terms and conditions of this Agreement, Galderma shall have the right to select the appropriate Formulation Technology for use in the Development (except for the Impetigo POC) and Commercialization of Collaboration Products in the Field for the Galderma Territory and NovaBay shall have the right to select the appropriate Formulation Technology for use in the Development and Commercialization of Collaboration Products for the NovaBay Territory and outside the Field for the Galderma Territory.In the event a Party selects a Formulation Technology for use with a Collaboration Product in accordance with the previous sentence (the “Selecting Party”) and such use of the Formulation Technology hereunder is subject to payment obligations to a Third Party by the other Party (which were previously disclosed), then the Selecting Party shall reimburse the other Party such amounts payable to such Third Party arising from the use of such Formulation Technology in accordance with Section8.9.Upon request of either Party, the Parties shall enter into a separate agreement documenting the terms and conditions of the Selecting Party’s rights and obligations under a specific Formulation Technology, including the payments with respect thereto.If the agreement with a Third Party pursuant to which the applicable Party first obtained rights to such Formulation Technology requires that a particular provision be incorporated in a sublicense granted thereunder, such provision shall be deemed incorporated by reference herein only to the extent so required and with respect to the subject matter of such agreement. 3.8Subcontractors Either Party may perform some or all of its obligations under the Development Program through one or more subcontractors or Affiliates; provided that (i)none of the rights of the other Party hereunder are diminished or otherwise adversely affected as a result of such subcontracting or use of Affiliates, and (ii)the subcontractor or Affiliate has entered into a written agreement with the Party binding such Person to the obligations the responsible Party has to the other Party, including obligations of intellectual property assignment and confidentiality and non-use, and containing any other provisions normal and customary for similar types of agreements; and further provided that, the responsible Party shall at all times be responsible for the satisfactory accomplishment of its obligations in accordance with, and the Third Party’s or Affiliate’s compliance with, the terms and conditions of this Agreement. ARTICLEIV COMMERCIALIZATION OF COLLABORATION PRODUCTS 4.1Commercialization Subject to the terms and conditions of this Agreement, as between the Parties, Galderma shall have the exclusive (except as provided in Section4.4) right to Commercialize Collaboration Products in the Field in the Galderma Territory.Without limiting the foregoing, Galderma agrees to use Commercially Reasonable Efforts to launch Collaboration Products in the Field as soon as practicable in each Major Market, and thereafter to use Commercially Reasonable Efforts to Commercialize such Collaboration Products in the Field in the Galderma Territory.It is understood and agreed that, except as otherwise expressly provided herein, all Commercialization efforts for the Collaboration Products in the Field in the Galderma Territory shall be at the sole expense of Galderma. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -26- 4.2Commercialization Plan At least eighteen (18) months in advance of the launch of each Collaboration Product in the Field in the Galderma Territory, Galderma shall propose an initial plan for the Commercialization of such Collaboration Product in the Field in the Galderma Territory (each, a “Commercialization Plan”).The Commercialization Plan shall be updated at least annually by Galderma.Galderma shall provide each such Commercialization Plan and any material modification or addition thereto to NovaBay for its review and comment.The Parties acknowledge that the comments from NovaBay with respect to any Commercialization Plan are solely advisory in nature and that Galderma shall have the final say relative to the Commercialization Plan; nonetheless, Galderma shall consider in good faith the comments of NovaBay with respect thereto. 4.3Galderma Marketing Partners 4.3.1General Subject to the terms and conditions of this Agreement, including Section4.3.2, Galderma shall have the right, at any time with respect to countries other than the Major Markets, and with respect to the Major Markets, beginning [***] years after the first commercial sale of such Collaboration Product in the Field within such Major Market, to grant sublicenses under its license set forth in Section7.1.1 to one or more Marketing Partners.Galderma may grant such sublicenses to Marketing Partners in Major Markets earlier than [***] years after such first commercial sale if Galderma obtains NovaBay’s prior written consent, which consent shall not be unreasonably withheld, delayed or conditioned. 4.3.2Conditions Galderma shall only have the right to grant such sublicenses to Marketing Partners in accordance with Section4.3.1 pursuant to a written agreement that is consistent with the terms hereof and Galderma shall be responsible for the compliance of such Third Party with the applicable terms of such agreement and of this Agreement. 4.4NovaBay’s Right to Co-promote to Healthcare Institutions in North America Subject to the terms and conditions of this Agreement and without limiting NovaBay’s other rights hereunder, NovaBay shall have the right to Co-Promote each Collaboration Product to Healthcare Institutions in the Field in North America through its own sales force, except as otherwise provided in this Section4.4.For purposes of this Agreement, “Healthcare Institutions” shall mean all hospitals, nursing homes, long-term care facilities, dialysis centers, home health care organizations and similar facilities, centers and institutions.Healthcare Institutions shall also include surgicenters and acute care centers on a Collaboration Product-by-Collaboration Product basis to the extent that at the time NovaBay exercises its right to Co-Promote such Collaboration Product Galderma does not have a plan to market or sell products to such particular surgicenters or acute care centers.For the avoidance of doubt, Galderma shall be permitted to make sales calls and presentations at dermatology residency programs, teaching or academic hospitals and similar facilities, centers and institutions. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -27- 4.4.1Co-Promote “Co-Promote” shall mean to jointly promote a Collaboration Product through Galderma and NovaBay’s respective sales forces under a single trademark in a given country, including conducting details and other sales and promotional activities, with Galderma taking the lead in managing such activities and booking sales of the Collaboration Product and handling the distribution of the Collaboration Product. “Co-Promotion” shall have the correlative meaning. 4.4.2Exercise To exercise its right to Co-Promote a particular Collaboration Product to Healthcare Institutions in North America, NovaBay shall notify Galderma within ninety (90) days of receipt of the Commercialization Plan with respect to such Collaboration Product for North America pursuant to Section4.2 and provide Galderma a plan to Co-Promote such Collaboration Product to Healthcare Institutions in North America.In the event NovaBay exercises the Co-Promotion Option with respect to a particular Collaboration Product, the provisions of this Section4.4 shall apply with respect thereto. (a)Upon NovaBay’s exercise of the Co-Promotion Option with respect to a Collaboration Product: (i)The Parties shall cooperate to coordinate the Co-Promotion activities under this Section4.4, and shall promptly agree upon a sales and marketing plan for such Collaboration Product for Healthcare Institutions in North America consistent with the Commercialization Plan to be provided by Galderma under Section4.2 and the plan provided by NovaBay for promotion to the Healthcare Institutions in North America under Section4.4.2 for such Collaboration Product(the “Co-Promotion Plan”), which shall include detailed plans and budgets for performance of activities for such Collaboration Product with respect to specific institutions, and provide at all times for NovaBay sales personnel to conduct material activities in such regards. (ii)NovaBay shall be responsible for the hiring of its sales personnel performing Co-Promotion activities for such Collaboration Product to the Healthcare Institutions hereunder, and may subcontract its Co-Promotion obligations to a Third Party, subject to Galderma’s approval not to be unreasonably withheld, delayed or conditioned; provided that NovaBay shall remain ultimately responsible for the performance thereof.In all events, NovaBay’s Co-Promotion activities shall be conducted in accordance with the Co-Promotion Plan for the applicable Collaboration Product.Galderma (or its Marketing Partner) shall provide to NovaBay’s sales personnel, at Galderma’s expense, such Collaboration Product-specific training and promotional materials (including samples) as are reasonably necessary to effectively promote the particular Collaboration Product consistent with the Co-Promotion Plan and consistent with the training and materials provided to Galderma’s (or its Marketing Partner’s) sales personnel promoting the Collaboration Product in North America in the Field to Healthcare Institutions. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -28- (iii)If NovaBay exercises its option to Co-Promote a Collaboration Product, Galderma and NovaBay shall enter into good faith negotiations to conclude a definitive agreement, within sixty (60) days of NovaBay’s notice thereof, which will outline in more detail the overall framework for the Co-Promotion activities of the Parties with respect thereto, including roles and responsibilities of each Party, consistent with the provisions of this Section4.4 and incorporating terms and conditions standard and customary in the pharmaceutical industry for such arrangements.Galderma shall pay NovaBay the royalties as set forth in Section8.5.7 in consideration for its activities under the Co-Promotion Plan(s). (b)If NovaBay desires to terminate its Co-Promotion of any Collaboration Product, and its obligations under this Section4.4 with respect to such Collaboration Product, on a Collaboration Product-by-Collaboration Product basis it shall notify Galderma and the Parties shall negotiate a plan for such termination and transition with the goal of ensuring that the Healthcare Institutions will continue to receive such Collaboration Product and such termination and transition occur as expeditiously as practicable under the circumstances.NovaBay shall reimburse Galderma for any and all reasonable and documented expenses that Galderma incurs in connection with such termination.From and after the effective date of such termination by NovaBay: (i)NovaBay shall have no further right to payment by Galderma under Section8.5.7 with respect to the terminated Collaboration Product, other than for Net Sales thereof prior to the effective date of termination, and (ii)NovaBay shall have no further right to exercise its right to Co-Promote such Collaboration Product hereunder. 4.5Cooperation and Consultation Each Party agrees to cooperate and consult with the other Party in good faith, at such other Party’s request, with respect to the activities contemplated in Section4.1 or Section4.4, as applicable. 4.6Galderma First Right of Negotiation Without limiting NovaBay’s exclusive right to Commercialize the Collaboration Products in the Field in the NovaBay Territory, if NovaBay elects to engage one or more Third Parties to Commercialize a Collaboration Product in the Field in any country within the NovaBay Territory marked by an asterisk (*) on Exhibit1.55, then prior to negotiating with any Third Party with respect thereto, NovaBay shall provide written notice to Galderma of its interest in engaging a Third Party to Commercialize a Collaboration Product in the Field and referencing this Section4.6 and specifying the Product and the specific country(ies) (the “Offer Notice”).If Galderma notifies NovaBay within forty-five (45) days of the date of the Offer Notice that it desires to negotiate with NovaBay for it to Commercialize such Collaboration Product in the Field in such country, the Parties shall negotiate for a period of sixty (60) days.If (i)upon the expiration of such negotiation period, the Parties have not entered into a definitive agreement, (ii)Galderma notifies NovaBay that it does not so desire to negotiate, or (iii)Galderma fails to notify NovaBay within the forty-five (45) days of the date of the Offer Notice, in each case with respect to the Commercialization such Collaboration Product in the Field in such country(ies), NovaBay shall have the right to offer the Commercialization of such Collaboration Product in the Field in such country(ies) to Third Parties without further obligation to Galderma hereunder. ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -29- ARTICLEV DEVELOPMENT AND COMMERCIALIZATION IN JAPAN 5.1Development in Japan 5.1.1Japan Election Notice During the Continuation Period, on or before the initiation of first-in-man clinical trials for a particular Collaboration Product, Galderma shall provide NovaBay notice of whether it intends to proceed with Development of such Collaboration Product through to completion of a clinical trial able to support initiation of a Pivotal Trial for such Collaboration Product in the Field with respect to Japan (the “Japan Election Notice”).If Galderma so elects to proceed, then together with such Japan Election Notice, Galderma shall provide the Coordination Committee a plan for such Development for such Collaboration Product consistent with the requirements for Development Plans for Collaboration Products in the Field otherwise in the Galderma Territory for approval consistent with Section2.1.5 and Section3.6 (each, a “Japanese Development Plan”) and Galderma shall be the “Japanese Lead Party.”If Galderma fails to so elect (including by failure to provide the Japan Election Notice in a timely manner), then NovaBay (itself or through a Japanese Partner) may proceed with such Development, in which case NovaBay shall provide the
